J-S58042-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

CHAD MULHOLLAND

                            Appellant                    No. 746 MDA 2015


             Appeal from the Judgment of Sentence March 2, 2015
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0002537-2014


BEFORE: GANTMAN, P.J., OLSON, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                          FILED OCTOBER 02, 2015

        Appellant, Chad Mulholland, appeals from the judgment of sentence

entered in the Berks County Court of Common Pleas, following his jury trial

convictions for the offenses of possession of drug paraphernalia and

possession of a small amount of marijuana.1

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.


        Appellant raises the following issues for our review:

           WHETHER       THE     EVIDENCE      WAS   INSUFFICIENT     TO
____________________________________________


1
    35 P.S. §§ 780-113(a)(32) and (31)(i), respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58042-15


         SUPPORT   THE   GUILTY   VERDICTS   SINCE   THE
         COMMONWEALTH    FAILED  TO   PROVE   BEYOND   A
         REASONABLE DOUBT THAT [APPELLANT] WAS IN ACTUAL
         OR CONSTRUCTIVE POSSESSION OF MARIJUANA OR
         DRUG PARAPHERNALIA.

         WHETHER THE GUILTY VERDICTS WERE AGAINST THE
         WEIGHT OF THE EVIDENCE WHERE THE BASIS OF
         [APPELLANT’S] CONVICTION WAS THE TESTIMONY OF A
         WOMAN WHO WAS NOT CREDIBLE, GIVEN THAT THE JURY
         HAD FOUND [APPELLANT] NOT GUILTY OF OTHER COUNTS
         BASED ON THE SAME TESTIMONY.

(Appellant’s Brief at 5).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Thomas G.

Parisi, we conclude Appellant’s issues merit no relief. The trial court opinion

comprehensively     discusses   and   properly   disposes   of   the   questions

presented. (See Trial Court Opinion, filed June 11, 2015, at 2-8) (finding:

(1) Appellant’s girlfriend testified that she argued with Appellant because he

was using drugs and she was pregnant; Appellant’s girlfriend testified that

pipe and marijuana belonged to Appellant; Appellant confirmed he shared

with his girlfriend bedroom where marijuana was found; Appellant’s

girlfriend testified she found pipe in apartment she shared with Appellant;

jury could reasonably infer Appellant had equal access to, and ability and

intent to exercise conscious dominion over, marijuana and paraphernalia

found in residence; under theory of constructive possession, evidence was

sufficient to support Appellant’s convictions; (2) evidence presented at trial

was not contrary to jury verdict; jury was free to weigh testimony of each

                                      -2-
J-S58042-15


witness and determine which evidence it found credible; verdict did not

shock court’s conscience).   Accordingly, we affirm on the basis of the trial

court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2015




                                    -3-